Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein an inductor current flowing through an equivalent inductor at a time of switching of turning on or off each switching element is greater than or equal to a threshold current that is not zero, the equivalent inductor being equivalent to said transformer and said inductance component, and wherein when said first full-bridge circuit and said second full-bridge circuit have different output voltages, said control circuit controls a value of said inductor current at a start time of a polarity inversion period to approach a value of said inductor current at an end time of said polarity inversion period, the polarity inversion period being a period in which an output of said first full-bridge circuit and an output of said second full-bridge circuit have reverse polarities.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150229225, Jang; Yungtaek et al., discloses a resonant converters and control methods thereof.
US 20210167689, Nakahara; Shogo et al., discloses a DC-DC converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838